 

Exhibit 10.17

 

AMENDMENT NUMBER THREE TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NUMBER THREE TO THE EMPLOYMENT AGREEMENT, dated as of January 5,
2014 (this “Amendment”), is between Bankrate, Inc. (the “Company”) and Daniel P.
Hoogterp (the “Executive”).

RECITALS:

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of May 31, 2005 (the “Employment Agreement”), as amended;

WHEREAS, the parties hereto desire to amend the Employment Agreement on the
terms and conditions set forth herein, pursuant to Section 25 of the Employment
Agreement, effective as of the date hereof; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Employment Agreement.

2.Amendment of Employment Agreement.  

(i).



The first paragraph of Section 9(B) is hereby amended and restated in its
entirety as follows:

“If this Agreement terminates in accordance with sub-section E of Section 8 of
this Agreement, is terminated by Company pursuant to subsection D of Section 8
of this Agreement or is terminated by Executive pursuant to subsection D of
Section 8 of this Agreement solely as a result of Executive providing on July 1,
2014 thirty (30) days prior written notice of his termination of employment (it
being understood that in such event Section 9(A) shall not apply),  then Company
shall pay Executive his Base Salary at the then current rate and any accrued
bonus through the effective termination date, payable within fifteen (15) days
of the termination date and the Company shall pay Executive a separation payment
in the amount of one year’s Base Salary at the then current rate (the
“Separation Payment”). The Separation Payment shall be paid in three
installments, subject to possible delay in accordance with Section 30 of this
Agreement, as follows:” 

(ii).



The following new Section 30 is hereby added and the current Section 30 and
Section 31 are hereby renumbered Section 31 and Section 32, respectively:

“Notwithstanding the foregoing, if any amount to be paid to Executive pursuant
to the Agreement is nonqualified deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder (“Section 409A”), and if Executive is a “specified
employee” (as defined under Section 409A) as of the date of Executive’s
termination of employment hereunder, then, to the extent necessary to avoid the
imposition of excise taxes or other penalties under Section 409A, the payment of
benefits, if any, scheduled to be paid to Executive hereunder during the first
six (6)-month period following the date of a termination of employment hereunder
shall not be paid until the date which is the first business day following the
six (6)-month



 

--------------------------------------------------------------------------------

 

 

anniversary of Executive’s termination of employment for any reason other than
death.  Any termination of employment or services from the Company which
triggers a payment of “nonqualified deferred compensation” within the meaning of
Section 409A shall, if applicable, meet the requirements of a “separation from
service” under Section 409A.  Any payments that qualify for the “short-term”
deferral exception under Section 409A, the “separation pay” exception under
Section 409A or any other exception under Section 409A will be paid under the
applicable exceptions to the greatest extent possible. Each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement, which
constitutes nonqualified deferred compensation within the meaning of Section
409A shall be construed as a separate identified payment for purposes of Section
409A.  Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement that are
subject to Section 409A shall be made in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.”  

3. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. This Amendment shall be binding upon the respective parties hereto
upon the execution and delivery of this Amendment by each of the parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

4.Governing Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by, and
construed in accordance with, the laws of the State of Florida, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Florida or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Florida.

5.Effect of Amendment. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect. Any reference to the Employment
Agreement contained in any notice, request or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise require.

 





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date above first written.

 

 

 

 

 

 

BANKRATE, INC.

 

 

By:

 

/s/ Kenneth S. Esterow

 

 

Name:

 

Kenneth S. Esterow

 

 

Title:

 

President and CEO

 

 

EXECUTIVE

 

 

 

/s/ Daniel P. Hoogterp

DANIEL P. HOOGTERP

 

 

 



 

--------------------------------------------------------------------------------